11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
377 Broadcasting, Inc-KYOX
Appellant
Vs.                   No. 11-03-00169-CV B Appeal from Comanche County
Cleve Simpson d/b/a Cool Time and Get-A-Way
Inn
Appellee
 
377 Broadcasting, Inc-KYOX has filed in this
court a motion to dismiss its appeal. 
In its motion, appellant states that it no longer desires to prosecute
this appeal and requests that the costs be taxed against the party incurring
the same.  The motion is granted.  TEX.R.APP.P. 42.1.
The appeal is dismissed.
 
PER CURIAM
 
September 25, 2003
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.